Title: To George Washington from Major General Israel Putnam, 23 December 1778
From: Putnam, Israel
To: Washington, George


  
    Dear Sir
    Camp Reading [Conn.] Decemr 23rd 1778.
  
  I am to acknowledge the Receipt of yours of the 13th Inst.; have found the person mention’d in it, and given him the necessary directions to proceed to the Board of War. I have also Receiv’d and Issued  
    
    
    
    a General Order of the 14th, respecting the mode of hutting, altho I had given previous direction to construct them in the manner then pointed out; and had it not been for the badness of the Roads, by this time, boards and shingles would have been procured sufficient to complete them.
Within these few days past, a Whale Boat Manned with Refugees, which went from Norwalk, on its’ return from Long Island, loaded with goods, was seized by another Boat of Refugees commanded by one Scudder—A few days after Lieut. Col. Gray had information from Long Island, that Scudder had taken a store of Goods, which he called Tory property, and was bringing them over to the Main—On his Arrival, Col. Gray order’d the goods to be stored, invois’d and retain’d till some determination could be had on them—agreeable to the Orders I had before given him, and reported the matter to me. I have refer’d the decition to Governor Clinton, as they were all inhabitants of that State, and Scudder who acted immediately under his Excellency’s Commission has gone to him with my Letter. I have also wrote to him and Governor Trumbull, on the abuses, which have been committed under their Commissions in the Sound, and on Long Island—What more I could have done I know not.
Notwithstanding the large supplies of Cloathing which have been procured by the Continent; I am sorry to find verry many of the Connecticut Troops are now destitute of some of the most necessary Articles, at this Rigorous season of the year—The Quantity of Blankets, Shirts, stockings and Shoes which have been Receiv’d by them; your Excellency will see by adverting, to the Returns of Cloathing made, while they were station’d at Fredericksburgh; sinse which their wants have been verry little diminished. Their Cloaths are all made without Lining, and of a much inferior quality to those drawn by the Troops of other States. This would have been somewhat alleviated if a proportion of the Blankets and Shirts (the things most wanted,) could have been obtain’d from Major Bigelows Store, which was originally design’d for them—But this Store I understand, is now all orderd to Fish Kill; and I am unhappy to observe so much concern and uneasiness prevail, that the Troops which were not permitted to draw their dividend of complete Uniforms, with the rest of the Army; on account of this supply; are now not likely to be benefitted in the least by it—And that the Exertions of their own State, and of their Officers in their favor, instead of being advantageous, are in danger of being prejudicial to them. Every little Jealousy of that kind, I heartily wish might be removed, and if it is consistant with the good of the whole; that part or all of this Cloathing, might be orderd for their use, or that some other method for relieving their wants, might be pointed out.
  
  
  
  For intelligence, I refer you to Brigadier General Parsons’s from whom you will receive a Letter by this conveyance. I would also propose to your Excellency, whither it will not be expedient to order Six of Sheldons Light Dragoons, or an equal number of Riders, to be station’d so as to give me the earliest intelligence, from the Sea Coasts, and troops on the advanced Lines. I am with great Respect, Your Excellency’s Most Obedient H’ble Servt

  Israel Putnam

